Citation Nr: 1026833	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left knee chondromalacia.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease.

3.  Entitlement to an initial compensable rating for residuals of 
left wrist fracture.  

4.  Entitlement to an initial compensable rating for residuals of 
left great toe injury.

5.  Entitlement to a compensable evaluation for residuals of left 
ring finger laceration.

6.  Entitlement to service connection for lumbar spine 
degenerative disc disease and degenerative joint disease.  

7.  Entitlement to service connection for disability of the right 
toes and the second, third, fourth, and fifth left toes.

8.  Entitlement to service connection for left shoulder 
disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1989.  He had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issue of what evaluation is warranted for residuals of a left 
wrist fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left knee chondromalacia is not manifested by flexion limited 
to 30 degrees or extension limited to 15 degrees; and the 
evidence preponderates against assigning a separate evaluation 
for any associated recurrent subluxation or lateral instability.  

2.  Degenerative joint disease of the right knee is not 
manifested by flexion limited to 30 degrees or extension limited 
to 15 degrees; and the evidence preponderates against assigning a 
separate evaluation for any associated recurrent subluxation or 
lateral instability.  

3.  The residuals of a left great toe injury do not more nearly 
approximate a moderate foot injury and are not the equivalent of 
a great toe amputation.  

4.  Residuals of a left ring finger laceration include a well-
healed nontender scar measuring 2 cm by .2 cm.  The Veteran is 
receiving the maximum schedular evaluation for limitation of 
motion of the left ring finger; and there is no evidence of 
ankylosis or disability consistent with amputation.  

5.  The preponderance of the evidence is against finding that 
currently diagnosed lumbar spine degenerative disc disease and 
degenerative joint disease is related to active military service 
or events therein; and there is no evidence of lumbar spine 
arthritis manifested to a compensable degree within one year 
following discharge from active service.  

6.  The preponderance of the evidence is against finding that the 
Veteran currently has disability of the right toes and the 
second, third, fourth, and fifth left toes that is related to 
active military service or events therein.  

7.  The preponderance of the evidence is against finding that 
currently diagnosed left shoulder disability is related to active 
military service or events therein; and there is no evidence of 
left shoulder arthritis manifested to a compensable degree within 
one year following discharge from active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for left knee chondromalacia are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5257, 5260, 5261 (2009).

2.  The criteria for an initial evaluation greater than 10 
percent for right knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

3.  The criteria for an initial compensable evaluation for 
residuals of a left great toe injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5171, 5280, 5284 (2009). 

4.  The criteria for an initial compensable evaluation for 
residuals of a left ring finger laceration are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).  

5.  Lumbar spine degenerative disc disease and degenerative joint 
disease was not incurred during active military service, and may 
not be presumed to have been incurred during military service.  
38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.6, 3.159, 3.303, 3.307, 3.309 (2009). 

6.  Disability of the right toes and the second, third, fourth, 
and fifth left toes was not incurred in active military service.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 
3.303.

7.  Left shoulder disability was not incurred during active 
military service, and may not be presumed to have been incurred 
during military service.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
August 2006, November 2006, May 2007, and October 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
also notes that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The claims were readjudicated in 
the January 2009 statement of the case.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claims, and as warranted by law, affording VA examinations.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains 
service treatment records, service personnel records, VA medical 
center records, and private medical records.  The Veteran was 
provided VA joints; hand, thumb, and fingers; and spine 
examinations in June 2007.  On review, the examinations of record 
are adequate for rating purposes and further examination on the 
decided issues is not warranted.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication with regard to the issues decided herein.  
38 C.F.R. § 3.159.

Increased evaluations - General Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to a Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart, the Court held that 
staged ratings are appropriate for an increased rating claim that 
is not on appeal from the assignment of an initial rating when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.



Bilateral knee disabilities - Specific Law and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)


 
38 C.F.R. § 4.71, Plate II (2009)

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative or 
overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 
38 C.F.R. § 4.14 (2009).  

Factual Background and Analysis

In July 2006, the Veteran requested to reopen a claim of 
entitlement to service connection for bilateral knee disability.  
Service records document various complaints related to the 
bilateral knees, including the diagnosis of chondromalacia of 
both knees.  In November 2007, the RO granted service connection 
for left knee chondromalacia and right knee degenerative joint 
disease.  Each knee was assigned a 10 percent evaluation 
effective July 21, 2006.  The Veteran disagreed with the 
evaluations and subsequently perfected this appeal.  

Medical records from T.M.P., M.D., are associated with the claims 
folder.  In July 2005, the Veteran was seen for follow-up of back 
and knee problems.  Severe osteoarthritis of the left knee was 
diagnosed.  In October 2005, he was again seen for complaints 
regarding the back and left knee.  The Veteran related that he 
was employed by the U.S. Postal Service, and had not missed any 
days from work recently because of pain.  He stated that the last 
knee injection was not helpful.  He gave a history of a left knee 
arthroscopy in September 2004.  On objective examination, there 
was a full range of motion of the left knee.  Strength testing 
was 5/5 in all muscle groups of the lower extremities.  There was 
no swelling or discoloration, but there was tenderness about the 
patellofemoral joint.  X-ray films of the left knee revealed 
slight lateral subluxation of the patella, and bone-on-bone with 
the lateral patella facet and the femoral groove.  The knee had 
gotten slightly worse when compared to an earlier film.  The 
assessment was moderate to severe osteoarthritis of the left 
knee.

On VA examination in June 2007, the Veteran reported that both 
knees bothered him with pain under the knee cap and popping.  
Left knee aching was constant, usually moderate, and was severe 
on stairs or if he was on his feet a lot.  His right knee also 
moderately ached, but not as bad.  The Veteran reported that he 
had to stand a lot, and walk and climb stairs in his employment.  
These activities aggravated his knees and he had missed a few 
days of work due to his knees.  He reported that he had left knee 
arthroscopic surgery in September 2004.  He had bilateral knee 
braces.  He reported that he could only stand for one hour.  The 
Veteran's gait was described as normal.  It was reported that 
there was giving away of the knee, left greater than right.  He 
reported no knee instability, no dislocation or subluxation, and 
no flare-ups.  He did report swelling heat and redness of the 
knees.

Objectively, active range of motion of the left and right knees 
was from 0 to 110 degrees, with pain beginning at 110 degrees.  
Passive range of motion of both knees was from 0 to 120 degrees 
with pain at 110 to 120 degrees.  There was no additional 
limitation of motion with repetitive use.  There was no evidence 
of crepitation, clicks or snaps, or grinding in either knee.  No 
patellar or meniscus abnormalities were noted.  X-rays of the 
right knee showed mild degenerative changes of all compartments 
with joint space narrowing of the patellofemoral and medial 
compartment.  Question loose bodies lateral compartment 
posteriorly.  The examiner noted that according to private 
reports in the file, an MRI of the left knee showed 
chondromalacia.  The diagnosis was chondromalacia of the left 
knee and degenerative joint disease or the right knee.

February 2008 VA outpatient treatment records reflect that the 
Veteran was seen for complaints of arthralgia at multiple sites.  
Regarding the knees, the examiner remarked that there were no 
deformities of the knees, no Lachman's sign, no lateral or medial 
laxity and the joints were stable.

Analysis

The RO evaluated the Veteran's right knee pursuant to Diagnostic 
Codes 5003-5260 (degenerative arthritis and limitation of 
flexion) and the left knee pursuant to 5299-5019 (analogous to 
bursitis).  The Board acknowledges the diagnosis of left knee 
chondromalacia shown on the June 2007 examination.  It does not 
appear that x-rays of the left knee were taken at that time.  
Private medical records show x-ray evidence of early 
osteoarthritis of the left knee as early as November 1999.  
Record dated in October 2005 indicates that x-rays of the left 
knee showed slight lateral subluxation of the patella and there 
was essentially bone on bone on the sunrise view with the lateral 
patella facet and the femoral groove.  Assessment was moderate to 
severe osteoarthritis of the left knee, specifically the 
patellofemoral joint.  Considering this evidence, the Board finds 
that both knees should be evaluated as arthritis.  The Board 
notes that bursitis is also rated on limitation of motion of the 
affected parts, as arthritis.  

On review, the Board finds that the criteria for an evaluation 
greater than 10 percent for left or right knee disability are not 
met or more nearly approximated.  Objective evidence does not 
show flexion limited to 30 degrees or extension limited to 15 
degrees in either knee.  The Board acknowledges the Veteran's 
complaints of pain and limitation, but objective findings do not 
support a higher evaluation based on functional impairment due to 
pain on motion or other factors.  There is no evidence of 
compensable flexion and/or extension and separate evaluations are 
not warranted.  

VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent disability rating when slight; a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board acknowledges the October 2005 private x-ray of the left 
knee that showed slight lateral subluxation of the patella.  On 
VA examination in June 2007, however, the Veteran denied any 
episodes of dislocation or subluxation and there were no 
objective findings of instability in either knee.  VA outpatient 
record dated in February 2008 indicates that there was no lateral 
or medial laxity and the joints were stable.  As such, the 
evidence preponderates against assigning a separate compensable 
evaluation for instability in the left knee or the right knee.  

The Board has also considered entitlement to evaluations greater 
than 10 percent under Diagnostic Codes 5256 (ankylosis); 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint), and 5262 
(impairment of the tibia and fibula).  There is no medical 
evidence of ankylosis in the knee joints, dislocated cartilage, 
or impairment of the tibia and fibula.  Consequently, these codes 
are not for application.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).

While the Veteran complained of pain associated with both knees, 
"a finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the Veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's behavior 
do not satisfy the requirements for a higher evaluation.  Thus, 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
higher rating.

At no time during the appeal period has the left knee or the 
right knee been more than 10 percent disabling and staged ratings 
are not for application.  Hart. 


	(CONTINUED ON NEXT PAGE)




Residuals of left great toe injury - Specific Law and Regulations

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009)

527
6
Flatfoot, acquired:
527
7
Weak Foot, bilateral:
527
8
Claw foot (pes cavus), acquired:
527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
528
0
Hallux valgus, unilateral:
528
1
Hallux rigidus, unilateral, severe:
528
2
Hammer toe:
528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282, and 5283 (2009)

Factual Background and Analysis

Service treatment records show that the Veteran injured his left 
great toe in August 1984 when a tire fell on it.  It became 
infected and he required toenail surgery.  In November 2007, the 
RO granted service connection for residuals of a left great toe 
injury and assigned a 0 percent evaluation effective July 21, 
2006.  The Veteran disagreed with the evaluation and subsequently 
perfected this appeal.  

On VA examination in June 2007, the Veteran reported that his 
left toenail had to be removed due to infection.  The Veteran 
stated that his toenail grew back but was deformed.  He reported 
moderate to severe flares lasting 1 to 2 days, occurring weekly, 
but not causing any limitation of motion.  He has not lost any 
work due to his toe but it bothers him to walk very far on some 
days.  He described pain under the toenail with swelling, heat, 
stiffness, and lack of endurance.  He wears inserts in both 
shoes.  On examination of the left foot, there was mild pain with 
dorsiflexion of the left great toe and mild tenderness of the 
left great toe.  The toe had a normal appearance with no 
deformity.  There was no objective evidence of swelling, 
instability, or weakness.  The examiner stated that the toenail 
looked the same as the great toenail of the right foot.  X-rays 
were negative except for mild hallux valgus.  Diagnosis was left 
great toe injury, improved.  

The Veteran is not service-connected for pes planus, weak foot, 
claw foot, metatarsalgia, hallux rigidus, hammer toe, or 
malunion/nonunion of the tarsal or metatarsal bones and 
Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282 and 5283 are 
not for application.  The Board acknowledges the x-ray finding of 
hallux valgus, but notes that the Veteran is also not service-
connected for such.  

A compensable evaluation is assigned for a foot injury when shown 
to be of moderate degree.  Moderate impairment of the left great 
toe has not been demonstrated, as shown by the results of the 
June 2007 VA medical examination. 

Amputation of the great toe is evaluated as follows: without 
metatarsal involvement (10 percent); and with removal of 
metatarsal head (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5171.  

Recent examination did not show any deformity of the left great 
toe and it was similar in appearance to the right great toe.  On 
review, the disability picture associated with the left great toe 
injury does not more nearly approximate a moderate foot injury 
nor is it the equivalent of a great toe amputation.  In making 
this determination, the Board acknowledges the Veteran's 
complaints as well as the examination findings of mild pain with 
dorsiflexion and tenderness of the left great toe.  The service-
connected disability involves only the left great toe, which is 
not a major joint, and there is no indication that the Veteran 
has lost the use of his left great toe.  Overall, the objective 
findings are minimal and the Board does not find adequate 
pathology to support a compensable evaluation based on functional 
impairment due to pain or other factors.   

At no time during the appeal period have the residuals of a left 
great toe injury been more than 0 percent disabling and staged 
ratings are not for application.  Hart. 

Residuals of left ring finger laceration - Specific Law and 
Regulations


7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October23, 
2008)

523
0
Ring or little finger, limitation of motion: Any 
limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009)

Factual Background and Analysis

Service records show that the Veteran injured his left ring 
finger in March 1985, when he caught his hand on the edge of a 
truck, ripping the finger.  X-rays showed a contaminated 
laceration of the fourth digit without bony involvement.  In 
April 1985, the Veteran was seen in follow-up.  The laceration 
was healed and range of motion was full.  There was edema of the 
proximal interphalangeal joint.  Impression was resolved ring 
avulsion left ring finger.  

Private medical records dated in November 1999 include an 
assessment of osteoarthritis of the left ring finger proximal 
interphalangeal joint.  

In December 2000, the RO granted entitlement to service 
connection for a laceration of the left ring finger and assigned 
a noncompensable evaluation.  The Veteran disagreed with the 
evaluation and perfected an appeal of that issue.  In October 
2003, the Board denied entitlement to an initial compensable 
rating for residuals of a laceration of the left fourth (ring) 
finger.  

In July 2006, the Veteran submitted a claim for increase.  In 
November 2007, the RO continued the noncompensable evaluation.  
The Veteran disagreed and subsequently perfected the current 
appeal.  

On VA examination in June 2007, the Veteran reported that in the 
summer of 1985, his left ring finger was lacerated.  He did not 
get any stitches.  Presently, his finger felt numb when it got 
cold and he had constant stiffness and swelling of the proximal 
interphalangeal joint.  He reported that his finger did not bend 
as far as his other ring finger.  On physical examination, there 
was no amputation or ankylosis of the digit.  There was 
enlargement of the proximal interphalangeal joint.  There was no 
gap between the thumb pad and tips of fingers on attempted 
opposition of thumb to fingers.  There was no gap between the 
finger and proximal transverse crease of the hand on maximal 
flexion of the finger.  There was no decreased strength or 
dexterity.  The left ring finger metacarpophalangeal and distal 
interphalangeal range of motion were normal.  Proximal 
interphalangeal flexion was 0 to 95 degrees with pain at 95 
degrees.  There were no additional limitations with repetition.  
The proximal interphalangeal joint was mildly tender.  The 
Veteran denied missing any work due to his finger.  The examiner 
noted that due to the Veteran's disability, he had decreased 
manual dexterity and problems with lifting and carrying.  

The RO evaluated the residuals of the left ring finger laceration 
pursuant to Diagnostic Code 7805.  The Board notes that effective 
October 23, 2008, VA amended that portion of the rating schedule 
that addresses the skin, specifically Diagnostic Codes 7800 to 
7805.  See 73 Fed. Reg. 54708-54712 (September 23, 2008).  The 
amendment, however, applies to claims received on or after 
October 23, 2008.  The claim currently under consideration was 
received prior to that date and therefore, the Board finds that 
the amended regulations are not for application.

Under the applicable criteria, other scars are rated on 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

The Veteran is currently receiving the maximum schedular 
evaluation for limitation of motion of the left ring finger.  The 
Board acknowledges the private diagnosis of osteoarthritis and 
the recent findings of enlargement of the proximal 
interphalangeal joint and tenderness and pain with motion of this 
joint.  Notwithstanding, the residuals of the ring finger 
laceration do not involve a major joint or group of minor joints 
and although the examiner cited significant effects on usual 
occupation, objective examination did not show decreased strength 
for pushing, pulling and twisting or decreased dexterity for 
twisting, probing, writing, touching, and expression.  The 
disability does not seem to interfere with the overall function 
of the hand.  The Veteran's complaints regarding functional 
impairment are acknowledged, but the Board does not find adequate 
pathology to support a finding of left ring finger disability as 
equivalent to amputation.  

The Board has also considered whether a compensable evaluation 
should be assigned under any other diagnostic code pertaining to 
scars.  However, the scar does not cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Nor is it superficial and unstable; or, 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  The June 2007 examination showed a 
well-healed laceration at the proximal interphalangeal level 2 cm 
by .2 cm, nontender.  There was no skin breakdown, tissue loss, 
or limitation of motion due to the scar.  As such, a compensable 
evaluation is not warranted under the referenced diagnostic 
codes.  

On review, the criteria for a compensable evaluation are not met 
or more nearly approximated.  There is no basis for assigning 
staged ratings.  Hart.

Extraschedular consideration

Finally, the Board has considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
bilateral knee disability, residuals of a left great toe injury, 
and residuals of a left ring finger laceration reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the disability pictures are contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and 
referral for extraschedular evaluation is not required.  Id.  The 
Board further notes that objective does not show that the Veteran 
is frequently hospitalized for the disabilities rated herein or 
that they cause a marked interference with employment beyond that 
contemplated in the schedular standards.  Evidence of record 
indicates that the Veteran is able to maintain full-time 
employment.  


Service connection- Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Id.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
one year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods do not 
apply to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474 (1991). 

Without a currently diagnosed disability, service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

Lumbar spine disability - Factual Background and Analysis

In July 2006, the Veteran submitted a claim of entitlement to 
service connection for a back disability.  

Service treatment records (STRs) dated in July 1988 show the 
Veteran was seen with complaints of back pain for three weeks.  
He stated that he had not done anything strenuous to injure his 
back.  X-rays of the lumbosacral spine noted no significant 
abnormalities.  The diagnosis  was low back pain with spasm.  He 
was placed on a 10-day profile to preclude running, sit-ups push-
ups or other strenuous activity.  On Reserve examination in 
November 1993, the Veteran's spine was reported as normal on 
clinical evaluation.  

Private medical records dated in January 1996 indicate the 
Veteran was seen with complaints of low back pain.  He reported 
an on-the-job injury approximately one week prior.  During an ice 
storm, he slipped and fell, striking his head and back.  He 
denied any prior back problems.  Impression was severe contusion 
of the lower lumbar spine.  Record dated in February 1996 
indicates that the contusion sprain of the low back was now 
resolved.  

STRs for reserve duty include a September 1998 report of medical 
history (RMH) wherein the Veteran denied having recurrent back 
pain or any back injury.

In a November 2001 office note, T.M.P., M.D. noted that the 
Veteran was seen for complaints of low back pain.  He reported 
that the pain started about one and a half months prior and had 
been bothering him off and on since approximately July 2000.  X-
rays of the lumbosacral spine were perfectly normal.  The 
assessment was chronic low back pain.  

On a July 2003 service department RMH, the Veteran reported 
recurrent back pain.  The examiner noted a history of mild to 
moderate chronic low back beginning with a weight lifting injury 
about 1.5 to 2 years earlier.  

T.M.P., M.D. reported in January 2004 that the Veteran had been 
followed for low back pain, but had not been seen for a couple of 
years.  The Veteran indicated that lifting about a year and a 
half ago caused his back to act up again.  X-rays of the lumbar 
spine were completely normal.  Assessment was chronic low back 
pain.  In February 2004, Dr. P. stated that a January 2004 lumbar 
spine MRI (magnetic resonance imaging) revealed a moderate disc 
bulge at the L4-L5 level and a tiny posterior disc herniation at 
the L5-S1 level.  In March 2004, the Veteran was evaluated at the 
Triangle orthopedic Associates for physical therapy.  The Veteran 
complained of bilateral lumbar spine pain for one week, caused by 
a motor vehicle accident.  In May 2004, the Veteran underwent 
additional MRI of the lumbar spine.  Multilevel degenerative 
changes of the lower lumbar spine were noted.  

In July 2005, Dr. P. noted that the Veteran was seen for follow-
up of his back problems.  The Veteran reminded the physician that 
he remembered his back problem starting after an injury at work, 
probably in 2003.  The assessment was lumbar internal disc 
derangement at L4-5 and L5-S1.  In October 2005, the Veteran 
again reported that he fell at work in February 2003, which 
increased his low back pain.  X-rays of the lumbosacral spine 
showed bilateral facet joint osteoarthritis at L4-5 and L5-S1.  

An April 2007 statement from a private orthopedist indicated that 
due to his back condition, the Veteran was unable to walk and 
carry mail at the same time.  The statement referenced an injury 
date in March 2004.  

The Veteran underwent a VA examination in June 2007.  The 
examiner discussed the Veteran's history and current symptoms.  
Following physical examination, the diagnosis was degenerative 
disc disease/degenerative joint disease of the lumbar spine.  The 
examiner opined that this disability was less likely as not 
secondary to the injuries during service.  In support of this 
opinion, the examiner stated that no chronic condition of the 
lumbar spine was shown during service and subsequent injuries 
occurred in 1996 and 2004, which were more likely to be the cause 
of the current lumbar spine condition.  

In his February 2008 notice of disagreement, the Veteran argued 
that his back injury occurred while serving 23 years in the 
military.  In his VA Form 9, the Veteran reported that he had 
continuously suffered from lower back pain that was noted and 
diagnosed in November 1989.  

The Board acknowledges that the Veteran was seen for back pain in 
July 1988, during his initial period of active service.  
Subsequent complaints were not documented during active duty and 
on review, the low back complaints appear to have been acute and 
transitory and resolved without residuals.  

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events within the realm of his 
personal knowledge, but he is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994); see also Visser v. Packer Engineering Assoc., Inc., 924 
F.2d 655, 659-60 (7th Cir.1991)

The Board acknowledges the Veteran's reports of continued 
symptoms, but does not find his statements supported by the 
overall evidence of record.  In making this determination, the 
Board notes that there is no objective evidence of chronic low 
back disability during the Veteran's initial period of active 
service and subsequent Reserve records dated in November 1993 
indicate that the Veteran's spine was normal.  Regarding the 
Veteran's statement of diagnosed low back pain in November 1989, 
the Board observes that he was no longer on active duty at this 
time and Reserve records do not document any low back injuries 
during a period of ACDUTRA or INACDUTRA.  Additionally, private 
medical records show the Veteran suffered on-the-job low back 
injuries, as well as a motor vehicle accident, and the Veteran's 
history regarding the circumstances and onset of back pain is not 
consistent throughout the record.  However, like the Veteran, the 
Board lacks the knowledge to make a medical determination, and 
must also consider medical reports addressing this issue.

As noted, the June 2007 VA examiner provided a negative opinion 
regarding the relationship between currently diagnosed low back 
disability and military service.  The record does not contain 
competent evidence to the contrary.  The Board acknowledges the 
Veteran's contentions, but notes he is not competent to provide a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Finally, there is no evidence of lumbar spine arthritis 
manifested to a compensable degree within one year following 
discharge from active military service.  

The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. 
§ 3.102.  

Right Toes and the Second, Third, Fourth, and Fifth Left Toes
Factual Background and Analysis
 

In July 2006, the Veteran submitted a claim of entitlement to 
service connection for a "foot" disability.  In May 2007, the 
Veteran was contacted to clarify his claim.  He indicated that he 
was claiming the toes on both feet due to dropping something on 
his right big toe and having to wear boots.  His toes were bent 
now.  As discussed above, the Veteran is currently service-
connected for residuals of a left great toe injury.  In his Form 
9, the Veteran argued that he has bent toe syndrome from wearing 
military issued boots.

STRs show an injury to the left great toe, but there is no 
indication of injury to the remaining toes.  Reserve examination 
in July 2003 noted the presence of fungal toenails.  

On VA examination in June 2007, both the right and left foot were 
examined.  An incidental finding of bilateral pes planus was 
noted, but there was no diagnosis provided pertaining to the 
right toes or the second through fifth toes of the left foot.  

On review, evidence of record does not show current disability of 
the right toes or the left second through fifth toes that is 
related to active military service or events therein.  The Board 
acknowledges the Veteran's contention that he has bent toe 
syndrome that was caused by wearing military boots.  Objective 
evidence, however, does not support this contention and as noted, 
the Veteran is not competent to provide a medical etiology 
opinion.  Espiritu. 

The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. 
§ 3.102.  

Left Shoulder Disability - Factual Background and Analysis

In July 2006, the Veteran submitted a claim of entitlement to 
service connection for a left shoulder disability.  In November 
2007, the RO denied entitlement to service connection for a left 
shoulder disability, characterized as left shoulder impingement 
status post surgical repair.

Service records show that the Veteran was seen in November 1984 
with complaints of left shoulder pain of three months' duration.  
Additional complaints were not shown during the remainder of the 
Veteran's initial period of active service.  

On Reserve examination in November 1993, the Veteran's upper 
extremities were reported as normal on clinical evaluation.  

Private medical records dated August 17, 1994 indicate the 
Veteran was seen in follow-up from emergency room treatment.  He 
was involved in a motor vehicle accident approximately two weeks 
prior.  He complained of pain mainly in the cervical spine area 
and there was some discomfort in the left shoulder.  The Veteran 
denied any previous problems with these areas.  Diagnosis was 
cervical strain status post motor vehicle accident and left 
shoulder sprain; possible rotator cuff tear.  Ultrasound on 
August 30, 1994 showed a partial intrasubstance tear of the 
distal aspect of the left supraspinatus tendon.  This was 
associated with a small amount of fluid surrounding the long head 
of the biceps.  The Veteran continued with complaints of left 
shoulder pain and in January 1995, underwent an open 
acromionectomy, distal clavicle excision, and rotator cuff 
repair.  Postoperative diagnosis was left impingement syndrome, 
acromioclavicular joint arthritis, and rotator cuff tear.  Record 
dated in May 1995 indicates that the Veteran had reached maximum 
improvement.  It further stated:

Because of injuries sustained in the 
automobile accident, [August 1994], which 
included rotator cuff tear and aggravation 
of left acromioclavicular arthritis, which 
did necessitate [in January 1995] left 
anterior acromionectomy, distal clavicle 
excision and repair of rotator cuff, the 
patient is thought to have a 15% partial 
permanent disability of the left "arm."

On a service department RMH completed in September 1998, the 
Veteran denied having a painful shoulder.  Subsequent Reserve 
records document a history of left shoulder surgery.  

The Veteran underwent a VA examination in June 2007.  The 
examiner discussed the Veteran's history and current symptoms.  
Following physical examination, diagnosis was left shoulder 
impingement, operated.  The examiner indicated that the diagnosed 
disability was less likely as not secondary to injuries in 
military service.  In support of this opinion, the examiner 
stated that the records show a subsequent injury to the left 
shoulder in 1996 that led to the surgery.  

In his February 2008 notice of disagreement, the Veteran stated 
that his left shoulder injury was incurred while serving for 23 
years.  In his VA Form 9, the Veteran stated that he had been 
treated for pain in his left shoulder in November 1989.  

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events within the realm of his 
personal knowledge, but he is not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994); see also Visser v. Packer Engineering Assoc., Inc., 924 
F.2d 655, 659-60 (7th Cir.1991)

The Board acknowledges that the Veteran was seen for left 
shoulder pain in November 1984, during his initial period of 
active service.  Further complaints were not shown during active 
service and this appears to have been acute and transitory and 
resolved without residuals.  

The Board also acknowledges the Veteran's reports of continued 
symptoms, but does not find this contention supported by the 
overall evidence of record.  In making this determination, the 
Board notes that there is no objective evidence of chronic left 
shoulder disability during the Veteran's initial period of active 
service and Reserve record dated in November 1993 indicates that 
the Veteran's upper extremities were normal.  Regarding the 
Veteran's statement that he was treated for left shoulder pain in 
November 1989, the Board observes that he was no longer on active 
duty and Reserve records do not document any left shoulder 
injuries during a period of ACDUTRA or INACDUTRA.  Additionally, 
evidence of record does not show additional treatment for left 
shoulder problems until the August 1994 motor vehicle accident.  
At that time, the Veteran denied prior left shoulder problems.

Private medical records clearly relate the need for left shoulder 
surgery to the August 1994 accident.  Additionally, the June 2007 
VA examiner provided a negative opinion regarding the 
relationship between currently diagnosed left shoulder disability 
and military service.  The record does not contain competent 
evidence to the contrary.  The Board acknowledges the Veteran's 
contentions, but notes he is not competent to provide a medical 
etiology opinion.  Espiritu.

Finally, the Board acknowledges that private records include a 
diagnosis of left shoulder arthritis.  Notwithstanding, there is 
no evidence of such disability manifested to a compensable degree 
within one year following discharge from active military service.  

The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left 
knee chondromalacia is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease is denied.

Entitlement to an initial compensable rating for residuals of 
left great toe injury is denied.

Entitlement to a compensable evaluation for residuals of left 
ring finger laceration is denied.

Entitlement to service connection for lumbar spine degenerative 
disc disease and degenerative joint disease is denied.  

Entitlement to service connection for disability of the right 
toes and the second, third, fourth, and fifth left toes is 
denied.

Entitlement to service connection for left shoulder disability is 
denied.  



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.

In November 2007, the RO granted entitlement to service 
connection for residuals of a left wrist fracture and assigned a 
noncompensable evaluation effective July 21, 2006.  The rating 
indicates that a 0 percent evaluation was assigned because there 
was no medical evidence to evaluate the residuals of the left 
wrist fracture.  

The Veteran was provided a VA joints examination in June 2007.  
On review, however, it does not appear that the left wrist was 
examined.  Findings pertaining to left wrist range of motion and 
any associated functional impairment are necessary to 
appropriately evaluate the Veteran's service-connected left wrist 
disability.  As such, the Board finds that a VA examination is 
needed.  38 C.F.R. § 3.327 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for a left shoulder 
disorder since July 2006.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic (left wrist) 
examination by a physician.  All indicated 
tests and studies are to be performed, and 
a comprehensive social and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Joints (shoulder, elbow, wrist hip knee 
and ankle), revised on April 20, 2009.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of what evaluation is warranted for 
residuals of a left wrist fracture from 
July 21, 2006.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


